                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      X ONE, INC.,                                        Case No. 16-cv-06050-LHK (SVK)
                                   8                     Plaintiff,
                                                                                              ORDER DENYING DEFENDANT’S
                                   9              v.                                          ADMINISTRATIVE MOTION TO FILE
                                                                                              UNDER SEAL
                                  10      UBER TECHNOLOGIES, INC.,
                                                                                              Re: Dkt. No. 180
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Uber Technologies, Inc.’s (“Uber”) Administrative Motion
                                  14   to File Under Seal (“Motion”). ECF 180. Uber seeks to seal certain confidential information that
                                  15   it submitted to the Court in connection with the Parties’ June 7, 2019 joint discovery letter dispute
                                  16   regarding Uber’s motion to compel Plaintiff X One, Inc. (“X One”) to provide further responses to
                                  17   Uber’s Requests for Admission Nos. 65–68. ECF 182. Uber seeks to seal the entirety of
                                  18   Exhibit C to the joint statement (ECF 180-2) on the grounds that X One has designated it “Highly
                                  19   Confidential – Attorneys’ Eyes Only” under the Protective Order in this case. ECF 180 at 1.
                                  20   X One failed to file a declaration demonstrating that the material is sealable, as required under
                                  21   Civil Local Rule 79-5(e), either by the original deadline or the extended deadline set in the Clerk’s
                                  22   Notice issued July 12, 2019. ECF 235. There is therefore no basis upon which to seal Exhibit C
                                  23   to the Parties’ June 7, 2019 joint discovery letter.
                                  24   ////
                                  25   ////
                                  26   ////
                                  27   ////
                                  28   ////
                                   1          Accordingly, the Court DENIES Uber’s administrative motion to seal. Uber shall file the

                                   2   unredacted version of Exhibit C in the public record in accordance with Civil Local Rule 79-

                                   3   5(e)(2).

                                   4          SO ORDERED.

                                   5

                                   6   Dated: August 2, 2019

                                   7

                                   8
                                                                                                  SUSAN VAN KEULEN
                                   9                                                              United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
